Citation Nr: 0419949	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from November 
1968 to July 1972 and in the U.S. Coast Guard from January 
1974 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to service connection for pancreatitis.  The 
veteran disagreed with this decision later that same month, 
in August 2002.  In a statement of the case issued to the 
veteran and his service representative in October 2002, the 
RO concluded that no change was warranted in the denial of 
this claim.  The veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in December 2002.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no competent medical opinion linking the 
veteran's currently diagnosed alcohol-induced chronic 
relapsing pancreatitis to service or any incident of service.


CONCLUSION OF LAW

Entitlement to service connection for pancreatitis has not 
been established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim of entitlement to service connection for pancreatitis.  
In a letter dated in June 2002, prior to the adjudication of 
the currently appealed claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of his claims, and of the need to advise VA of or 
submit any additional information or evidence that he wanted 
considered.  See Pelegrini, supra.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection for pancreatitis.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including private medical records and reports.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).  

In this regard, the Board observes that the United States 
Court of Appeals for the Federal Circuit (hereinafter, 
"Federal Circuit") reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit noted that the regulation, unlike 
the statute, contained a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Id., at 1356.  

The Board acknowledges that the objective evidence of record 
on this claim establishes that the veteran was treated for 
pancreatitis during his Coast Guard service in October 1992.  
However, as will be shown below, the information and evidence 
of record contains sufficient competent medical evidence 
necessary to decide this claim.  Further, a review of this 
evidence does not indicate that the veteran's currently 
diagnosed pancreatitis is related to his in-service 
hospitalization for this disease (also discussed below).  
Thus, a medical examination is not needed in order to decide 
this claim.  Having concluded that a medical examination is 
not necessary in order to decide the veteran's claim of 
entitlement to service connection for pancreatitis, the Board 
determines that the arguments advanced by the veteran's 
service representative on a May 2004 VA Form 646 regarding 
the necessity of a medical examination are meritless.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service 
connection for pancreatitis poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

When he filed his claim of entitlement to service connection 
for pancreatitis in March 2002, the veteran stated that he 
had been treated during Coast Guard service in 1992 for this 
disease.

A review of the veteran's service medical records from his 
period of Coast Guard service indicates that, on his 
enlistment physical examination in January 1974, the veteran 
reported no pertinent medical history.  Clinical evaluation 
of the veteran revealed that he was entirely within normal 
limits, and he was found qualified for enlistment in the 
Coast Guard.  These findings were unchanged on the veteran's 
Coast Guard re-enlistment physical examination in November 
1977, at which time he was found qualified for re-enlistment.

At a Coast Guard re-enlistment physical examination in June 
1986, the veteran stated that he was in good health and 
reported a medical history that included stomach, liver, or 
intestinal trouble.  The in-service examiner attributed this 
reported medical history to an upper gastrointestinal series 
in 1985 that had shown gastritis that was not considered 
disabling.  Clinical evaluation of the veteran revealed that 
he was within normal limits, and he was found qualified for 
re-enlistment in the Coast Guard.

On a quadrennial physical examination in August 1987, the 
veteran stated that he was in good health and reported a 
medical history that included stomach, liver, or intestinal 
trouble.  The in-service examiner attributed this reported 
medical history to a diagnosis of "rule out ulcer" in 1986.  
Clinical evaluation of the veteran revealed that he was 
within normal limits, and he was found qualified for 
continued service.  These findings were unchanged on 
subsequent quadrennial physical examination of the veteran in 
January 1992, at which time he provided no pertinent medical 
history.

In October 1992, the veteran was hospitalized with complaints 
of sharp and stabbing mid-epigastric pain and nausea.  He 
denied vomiting but admitted to drinking prior to his 
hospital admission.  Physical examination of the veteran 
revealed that his abdomen was soft and there was minimal 
tenderness to palpation in the right upper quadrant and mid-
epigastric area.  A computerized tomography (CT) scan was 
obtained and interpreted as showing minimal pancreatic 
enlargement but no pseudo-cyst or obstructive signs and no 
hepatobilliary obstruction.  The veteran's liver function 
tests (LFT's) were within normal limits.  The veteran was 
treated with intravenous hydration and pain control, and he 
improved symptomatically while hospitalized.  The discharge 
diagnosis was pancreatitis, resolved.

On follow-up outpatient treatment in November 1992, it was 
noted that the veteran "overall has felt quite well" since 
his discharge from the hospital.  Physical examination of the 
veteran revealed a soft, non-tender abdomen with positive 
bowel sounds.  The assessment was that the veteran was doing 
well clinically.

The veteran stated that he was in good health and provided no 
pertinent medical history at the time of a physical 
examination for overseas service in November 1993.

At the veteran's Coast Guard retirement physical examination 
in August 1994, the veteran stated that his stomach was 
"upset all the time" and provided a medical history that 
included stomach, liver, or intestinal trouble.  The in-
service examiner attributed this reported medical history to 
abdominal "pressure" in the epigastric region and 
occasional dyspepsia that was not considered disabling.  
Clinical evaluation of the veteran revealed a soft, non-
tender abdomen with no masses/ascites and no 
hepatosplenomegaly.  The veteran was found qualified for 
retirement from the Coast Guard.

A review of a private CT scan of the veteran's abdomen and 
pelvis, dated in April 1999 and received at the RO in July 
2002, indicates that the pancreas was well seen and there was 
no evidence of pancreatitis.

In a letter dated in May 1999, and received at the RO in July 
2002, M.A.L., M.D. stated that the veteran complained of 
chronic mid-epigastric discomfort on outpatient examination.  
He noted the veteran's episodes of recurrent pancreatitis.  
Physical examination of the veteran revealed a soft abdomen 
with mid-epigastric tenderness and no appreciable 
organomegaly.

The veteran's private endoscopic retrograde 
cholangiopancreatography (ERCP) dated in July 1999 showed no 
abnormality and a pancreatic duct which appeared to be 
normal.  

In January 2000, the veteran was hospitalized for treatment 
of pancreatitis.  The admitting diagnosis was acute 
pancreatitis secondary to alcohol abuse.  The final diagnoses 
at discharge were acute pancreatitis and a history of chronic 
pancreatitis.  

On private outpatient treatment in January 2000, the examiner 
questioned whether the veteran's pancreatitis was not 
alcohol-related.  He also noted that the veteran's 
esophagogastroduodenoscopy (EGD) had been normal in the past 
and that a July 1999 ERCP had revealed opacification of most 
of the pancreatic duct which appeared to be normal (noted 
above).  Physical examination of the veteran revealed that he 
was within normal limits.  The impression was chronic 
pancreatitis based on the abnormal ERCP in July 1999.

On private outpatient consultation in February 2000, the 
veteran's chief complaint was recurrent/relapsing 
pancreatitis.  The veteran's medical history included heavy 
alcohol use and hospitalization for pancreatitis six years 
earlier, continued drinking after this hospitalization, and 
fairly constant low-level epigastric pain predictably 
worsened by either drinking or eating and associated with 
nausea.  The veteran reported that he had stopped drinking 
alcohol one year earlier except at holidays but continued to 
experience epigastric pain.  It also was noted that the 
veteran's symptoms worsened abruptly following an episode of 
drinking alcohol at a birthday party in January, resulting in 
hospitalization for 3 days.  Physical examination of the 
veteran revealed no epigastric mass or tenderness in the 
abdomen and no ascites or splenomegaly.  The examiner 
emphasized that the veteran's continued drinking carried with 
it a fairly high risk of acute relapsing pancreatitis.  The 
impressions included chronic relapsing pancreatitis and 
chronic pancreatic pain.

On private outpatient treatment in March 2000, the veteran 
complained of post-prandial nausea.  Physical examination of 
the veteran revealed some minimal epigastric tenderness to 
deep palpation of the abdomen but no masses or organ 
enlargement.  The impression was chronic post-prandial 
nausea, although the examiner stated that it was unclear 
whether or not this resulted from the veteran's chronic 
pancreatitis.

The veteran's private ERCP in April 2000 was unremarkable.

On a private ERCP with biopsy conducted later that same 
month, in April 2000, the examiner noted that the veteran had 
experienced several episodes of acute pancreatitis, chronic 
epigastric pain, and nausea.  It also was noted that the 
veteran's CT scan had been fairly unremarkable.  The 
impressions included subtle changes in pancreatogram 
consistent with chronic pancreatitis.

On follow-up private outpatient examination in May 2000, the 
veteran reported that he was "really doing quite well" and 
stated that he had not experienced much abdominal pain or 
nausea while on medication.  The veteran also reported that 
he had not been drinking alcohol at all.  Physical 
examination of the veteran revealed a soft, non-tender 
abdomen.  The examiner stated that he had reviewed the 
veteran's "fairly unremarkable" ERCP which had showed some 
questionable minimal irregularities in the pancreatic duct.  
He also noted that the veteran's previous abdominal 
ultrasound had revealed a small right renal cyst and a normal 
pancreas on CT scan.  The examiner noted that the veteran was 
doing well clinically and understood the importance of 
staying off of alcohol entirely.  The impressions included 
chronic pancreatitis.  

A private ultrasound of the veteran's abdomen in November 
2001 revealed that the pancreas was within normal limits.  A 
private MRI scan of the veteran's abdomen obtained that same 
month showed a normal appearing common bile duct and 
pancreatic duct and no pathologic abnormality in the 
pancreas.

On private outpatient consultation in November 2001, the 
veteran complained of dysphagia for "many, many years," a 
loss of appetite, "multiple years" of nausea, and mid-
epigastric pain.  It was noted that the veteran had been 
diagnosed with alcohol-induced chronic relapsing 
pancreatitis.  The veteran's ERCP's were noted.  The 
veteran's medical history included chronic relapsing 
pancreatitis secondary to alcohol abuse and abnormal liver 
function tests.  The veteran stated that he did not drink 
alcohol.  Physical examination of the veteran revealed a soft 
abdomen with positive bowel sounds, no masses, no 
hepatosplenomegaly, and minor mid-epigastric tenderness.  The 
impressions included abnormal LFT's over the previous two 
years and chronic relapsing pancreatitis.

On private outpatient treatment in January 2002, no pertinent 
complaints were noted.  The private examiner noted that the 
veteran had alcohol-induced chronic relapsing pancreatitis.  
The veteran stated that he had not had any alcohol in 2 
years.  The examiner noted that the veteran's 1999 ERCP had 
been unremarkable and the veteran's April 2000 ERCP had been 
normal.  He also noted that the veteran's liver MRI scan was 
normal and the veteran had had abnormal LFT's in the past, 
although the examiner stated that the veteran's LFT's all had 
been normal "since I have been checking them."  A right 
upper quadrant ultrasound was obtained and interpreted as 
unremarkable.  

On a private liver ultrasound in March 2002, the examiner 
noted that the veteran had a history of pancreatitis in 1994 
and 1999 that was likely related to alcohol abuse.  
Endosonography showed a mildly dilated pancreatic duct and 
mild narrowing of the intrapancreatic portion of the common 
bile duct.  The impressions included an intermediate 
probability of chronic pancreatitis, with a note that this 
needed to be correlated with clinical suspicions.

In a statement on his Notice of Disagreement, received at the 
RO in August 2002, the veteran contended that his service 
medical records disclosed treatment for pancreatitis which 
had been misdiagnosed as gastritis (or an inflammation of the 
stomach) in 1985.  He attached copies of certain service 
medical records from 1985 showing treatment for probable 
alcoholic gastritis.  


Analysis

The veteran and his service representative essentially 
contend on appeal that he currently suffers from pancreatitis 
incurred during Coast Guard service.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
pancreatitis develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for pancreatitis.  
The veteran's complaints of pancreatitis during service were 
acute, transitory, and resolved with in-service treatment.  
The remaining evidence of record shows that the veteran was 
not treated for pancreas-related complaints until on or about 
1999, approximately 4 years after his separation from service 
in March 1995, and he was not diagnosed with pancreatitis 
until on or about January 2000.  Finally, there is no 
objective evidence of record indicating a medical nexus 
between the veteran's currently diagnosed alcohol-induced 
chronic pancreatitis and service or any incident of service, 
to include an October 1992 hospitalization for pancreatitis.

The Board acknowledges that a review of the veteran's service 
medical records from his period of active Coast Guard service 
shows a single in-patient hospitalization for treatment of 
pancreatitis in October 1992.  However, these records clearly 
show that the veteran's pancreatitis had been resolved with 
in-service treatment at the time of his discharge from the 
hospital.  Follow-up outpatient treatment in November 1992 
immediately after his in-service hospitalization for 
pancreatitis revealed that the veteran had done quite well 
clinically since his discharge from the hospital.  None of 
the veteran's remaining service medical records from his 
Coast Guard service demonstrate any history, diagnosis, or 
treatment of pancreatitis.  In fact, the veteran stated that 
he was in good health and provided no pertinent medical 
history at the time of a physical examination for overseas 
Coast Guard service in November 1993.  At his Coast Guard 
retirement physical examination in August 1994, although the 
veteran provided a medical history that included intestinal 
problems, the in-service examiner attributed this reported 
medical history to abdominal pressure in the epigastric 
region and occasional dyspepsia which was not considered 
disabling.  Further, clinical evaluation of the veteran in 
August 1994 revealed that he was within normal limits.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
normal medical findings at separation from service, as well 
as the absence of any medical records indicating a diagnosis 
or treatment for many years after service, constitutes 
probative evidence against a claim).

A review of the remaining objective medical evidence of 
record demonstrates that the veteran was first diagnosed with 
pancreatitis following private hospitalization on or about 
January 2000, approximately 5 years after his separation from 
service in March 1995.  The admitting diagnosis in January 
2000 was acute pancreatitis secondary to alcohol abuse, and 
the final diagnoses at discharge were acute pancreatitis and 
a history of chronic pancreatitis.  On outpatient treatment 
in January 2002, the private examiner noted that the veteran 
had alcoholic induced chronic relapsing pancreatitis, 
although the veteran stated that he had not had any alcohol 
for 2 years.  The private examiner interpreting the veteran's 
March 2002 MRI scan also noted the veteran's history of 
pancreatitis that was likely related to alcohol abuse.  The 
Board acknowledges that the veteran is currently diagnosed 
with pancreatitis secondary to alcohol abuse, as noted on 
private hospitalization in January 2000.  However, none of 
the post-service private examiners who have treated the 
veteran for pancreatitis since his separation from Coast 
Guard service have related this disease to service or any 
incident of service, to specifically include the October 1992 
in-service hospitalization for pancreatitis.  

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for 
pancreatitis are lay statements.  In this regard, the Board 
notes that the veteran is competent to provide lay statements 
as to the features or symptoms of an injury or illness.  
Similarly, the veteran also is competent to provide lay 
statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that his currently diagnosed alcohol-induced 
chronic relapsing pancreatitis began during Coast Guard 
service.  As noted above, however, these statements are not 
supported by a detailed review of the objective medical 
evidence of record.  Additionally, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As the veteran and his service 
representative lack such training and knowledge, they are not 
competent to render an opinion regarding the diagnosis or 
onset of  pancreatitis.  Therefore, the Board cannot assign 
any probative value to the lay assertions in the record of 
this claim that the veteran's currently diagnosed alcohol-
induced chronic relapsing pancreatitis was incurred during 
service.

Finally, the Board observes that, in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that 
compensation could not be awarded pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability (such as pancreatitis) that resulted from primary 
alcohol abuse during service.  Id., at 1376.  In Allen, the 
Federal Circuit narrowed the scope of the decision issued by 
the Court in Barela v. West, 11 Vet. App. 280 (1998), in 
which it was held that compensation could not be awarded for 
a disability that was related in any way to alcohol abuse.  
See Allen, at 1376; Barela, at 282; see also OGCPREC 02-97 
(Jan. 16, 1997).  As noted above, a review of the objective 
medical evidence of record on this claim indicates that the 
veteran's currently diagnosed pancreatitis is likely related 
to alcohol abuse.  For these reasons, and pursuant to Allen, 
the Board concludes that entitlement to service connection 
for pancreatitis has not been established.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
pancreatitis.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for pancreatitis is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



